Citation Nr: 0000957	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
knees.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to 
December 1967 and from April 1974 to May 1979.  

This matter arises from a February 1998 rating decision by 
the RO in Reno, Nevada, which found that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for arthritis of the knees.  The 
appellant filed a timely appeal, and the current appeal 
ensued.  

As a preliminary matter, the Board of Veterans' Appeals 
(Board) notes that the RO initially decided the appellant's 
new and material evidence claim under a standard which was 
later overruled by the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  

In Hodge, the Court of Appeals for the Federal Circuit struck 
down the legal test, set out in Colvin v. Derwinski, 4 Vet. 
App. 132 (1992) which required that in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  

The Federal Circuit found that this test imposed a greater 
burden than what was contemplated by the law and regulations 
covering "new and material evidence."  
The provisions of 38 C.F.R. § 3.156(a), state that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board notes that in the case currently before us, the 
veteran is entitled to have his submissions considered under 
the "new and material" standard as stated in 38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356.  In this regard, 
the June 1998 Statement of the Case, addressing whether new 
and material evidence had been submitted to reopen the claim 
for service connection for arthritis of both knees provided 
the veteran with the provisions of 38 C.F.R. § 3.156(a).  The 
RO found that the additional evidence submitted was not new 
and material, because it essentially duplicated evidence that 
had previously been considered and was merely cumulative.  
The RO noted that the service medical records had been 
considered in 1991 and thus were not new.  They also 
explained that the August 1991 determination was based on the 
lack of any showing that the conditions present at that time 
were incurred in or aggravated by service.  The RO noted that 
while the veteran had knee complaints in service there was no 
showing of any chronic knee disability at that time.  There 
was also no competent medical evidence showing the presence 
of any presumptive disease of the knees within one year of 
service discharge or a relationship between any current 
condition and the veteran's period of service.  Reference was 
also made at this time and in a January 1999 supplemental 
statement of the case to the Colvin "changing the outcome" 
criterion that was struck down in Hodge.  

However, on review, the Board is of the opinion that the 
veteran has been provided with the applicable provisions of 
38 C.F.R. § 3.156 and that these have been properly applied 
to his claim to reopen.  The veteran was furnished with the 
correct standard of what constitutes new and material 
evidence and thus had notice of the correct legal standard.  
The Board further finds that the RO effectively ruled in the 
alternative that the evidence added to the record since 1991 
was not new and material under both 38 C.F.R. § 3.156(a) and 
the old Colvin standard, which was controlling at the time 
the RO entered its determination but which has now been 
overturned by the Court of Appeals for the Federal Circuit.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (Board may rule 
in the alternative).  The RO found correctly that the copies 
of the service medical records submitted by the claimant are 
not new because they clearly were of record in 1991.  The RO 
also correctly pointed out that the other additional evidence 
was duplicative and cumulative.  The Board finds that this 
was effectively the equivalent of concluding that the new 
evidence did not bear "directly and substantially" on the 
issue and was not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

Accordingly, the Board finds that the claimant has been 
provided the correct legal standard as well as a decision 
consistent with that standard.  The Board further finds that 
the appellant is not prejudiced by the Board's consideration 
of his new and material evidence claim under the new case 
law, and it is therefore not necessary to remand the case to 
the RO for further consideration in this regard.  Thus, the 
Board finds that the current claim can be resolved without 
further development or prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  An unappealed August 1991 rating decision by the RO 
denied the appellant's claim for service connection for 
arthritis of the knees on the basis that a chronic knee 
disability had not been shown in service or for several years 
thereafter.  

2.  Evidence received since the rating decision in August 
1991 does not bear directly or substantially upon the issue 
of service connection for arthritis of both knees, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1991 rating decision, which denied the 
appellant's claim for service connection for arthritis of 
both knees is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1999).  

2.  The evidence received since the August 1991 rating 
decision is not new and material, and the appellant's claim 
for service connection for arthritis of the knees has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to claims being adjudicated on a finality basis, 
a finding that a claim is well grounded prior to finding that 
new and material evidence has been submitted is a legal 
nullity, see Butler v. Brown, 9 Vet. App. 167, 171 (1996), 
and as indicated above, in accordance with Graves v. Brown, 8 
Vet. App. 522 (1996), the veteran has been apprised of 
evidence necessary to complete his application.  

Factual Background

At the time of the 1991 rating action, service medical 
records showed that the veteran had been seen on one occasion 
in 1976 for complaints of bilateral knee pain after laying 
tile.  Examination revealed full range of motion with 
complaints of pain.  A bilateral knee x-ray series was normal 
with no bone or soft tissue abnormality.  Medication was 
prescribed and the veteran was to avoid any strenuous 
activity.  Subsequent service medical records are negative 
for any further treatment for the knees.  On discharge 
examination, the veteran gave a history of joint pain with 
cold weather, but on examination no abnormalities of the 
joints to include the knees were identified.  

The veteran filed his claim for service connection in 
February 1991 indicating that he had been treated for knee 
pain in service and currently had calcium deposits and 
osteoarthritis of both knees, which he attributed to service.  
Private medical records showed treatment in early 1991 for 
complaints of knee pain.  The veteran gave a history of 
intermittent knee pain for 15 to 20 years and traumatic 
arthritis of the left knee in 1981.  X-ray studies were 
conducted and the assessment was osteoarthritis.  

A rating action in August 1991 denied the veteran's claim for 
arthritis of both knees on the basis that a chronic knee 
disorder was no shown in service and there was no 
demonstrated relationship or continuity between any current 
knee disability and the veteran's service which ended in 
1979.  The veteran was notified of the denial, but did not 
initiate a timely appeal and the decision became final.  

The veteran sought to reopen his claim for service connection 
in December 1996.  In support of his claim, he again reported 
being treated for knee complaints in service and also 
submitted medical records dated in 1990 showing knee 
disability at that time.  

Also of record are additional private and VA medical reports, 
which do not reference service and duplicative copies of the 
veteran's service medical records.

At a hearing on appeal in September 1998, the veteran 
reiterated his contentions with respect to his knee 
complaints in service and their relationship to his current 
bilateral knee disability.  He reported treatment for his 
knees by a private physician shortly after his discharge from 
service.  He stated that these treatment records were not 
available, but that his wife and son were aware of this 
treatment.  The veteran also stated that the reason he had 
not appealed the 1991 rating decision was that he had been 
given bad advice by an attorney.  

Received in October 1998 were statements from the veteran's 
wife and son recounting their recollections of the veteran 
being treated by a private physician in 1980 for water on the 
left knee on two occasions.  They also described the 
veteran's problems with his knees over the ensuing years.  

A February 1998 RO rating decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for arthritis of both 
knees.  The veteran disagreed and the current appeal ensued.  


Criteria

To establish service connection for a disability, the 
evidence must show that the disability exists and that it was 
incurred in service or, if preexisting service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service incidence will be presumed for certain disabilities, 
including osteoarthritis, if manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Pursuant to 38 U.S.C.A. § 7105, where an appeal from a 
determination by the RO is not perfected, that determination 
becomes final, and a final decision by the RO on a given 
claim "may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered."  
The exception to this rule is 38 U.S.C.A. § 5108, which 
states that "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Therefore, once a decision becomes 
final, absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  38 
U.S.C.A. §§ 5108, 7105; see also McGinnis v. Brown, 4 Vet. 
App. 239, 243-45 (1993).  

38 C.F.R. § 3.156(a) provides a definition of "new and 
material evidence." New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, supra.


Analysis

In August 1991, the RO denied the veteran's claim for service 
connection for arthritis of both knees.  The veteran failed 
to file a notice of disagreement, and did not otherwise 
appeal this decision.  Accordingly, the August 1991 rating 
decision became final as outlined in 38 U.S.C.A. § 7105, when 
the appellant failed to appeal these decisions within the 
statutory time limit.  As such, the claims may only be 
reopened if new and material evidence is submitted.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision-makers and is neither 
cumulative nor redundant.  "Material" evidence is that 
which bears directly or substantially on the specific matter 
under consideration, and which by itself or in conjunction 
with evidence previously submitted is so significant that it 
must be considered in order to fairly decide the merits of 
that claim.  38 C.F.R. § 3.156(a).

In order to reopen this claim for service connection, new and 
material evidence, as defined above, must be submitted.  
Here, the additional medical evidence added to the record 
merely shows that the veteran still has the condition 
previously claimed and denied.  These records concern 
treatment long after service discharge and shed no additional 
light on the matter under consideration, i.e., whether the 
claimed condition was incurred in or aggravated by service or 
was shown present within one year of discharge from service.  
There has been no competent medical evidence presented 
tending to relate the claimed disability to service on a 
direct or presumptive basis.  

While the Board has considered the veteran's contentions and 
his hearing testimony that the claimed condition is due to 
service, this argument was previously considered and rejected 
by the RO in 1991.  

The veteran's opinion as to medical causality does not 
represent competent medical evidence to support his claim for 
service connection.  The same is true with respect to the lay 
statements in support of the veteran's claim received from 
his wife and son.  

The testimony by the veteran and the lay statements by his 
wife and son that he was treated for his knees in 1980 do not 
represent medical evidence.  As lay persons, lacking in 
medical training and expertise, the veteran and his family 
members are not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses and 
opinions of medical etiology.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

While the veteran's lay assertions must be presumed to be 
true for purposes of determining whether they constitute new 
and material evidence, this presumption does not extend to 
matters beyond the appellant's competence.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King v. Brown, 5 Vet. 
App. 19, 21.  Lay persons are not competent to render 
testimony concerning medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Similarly, 
"lay assertions of medical causation . . . cannot serve as a 
predicate to reopen a claim under [38 U.S.C.A § 5108]".  
Moray v. Brown, 5 Vet. App. 211, 214 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  

While the veteran and his family can attest to the fact that 
the veteran was treated by a private physician in 1980, as 
laypersons, their statements are not sufficient to establish 
a causal relationship between such treatment and the 
veteran's period of service.  In this regard, the evidentiary 
record in 1991 and currently is absent any competent medical 
evidence showing a chronic knee disorder during service or 
relating any post-service chronic knee disability to service.  

The Board is also cognizant of the veteran's testimony in 
which he stated that he did not appeal the 1991 decision 
because he was given bad advice by an attorney.  In this 
regard, the Board notes that in spite of his assertions, 
there is no evidence of record indicating that the appellant 
was misled in any manner or that the advice given would have 
or should have deterred him from filing a claim.  To the 
contrary, if the appellant had followed the written 
instructions sent to him by the RO in 1991, he would have 
preserved his right to a de novo appeal.  Thus, in spite of 
his assertions, new and material evidence has not been 
submitted. 

The Board has evaluated the medical evidence submitted by the 
appellant, and finds that it fails to address the issue of 
service connection for his arthritis.  The evidence submitted 
in support of his claims to reopen only shows that he has 
received contemporaneous treatment for arthritis of the 
knees, but fails to show any indication of service 
aggravation or incurrence on a direct or presumptive basis.  
In short, the evidence is cumulative of evidence previously 
considered.  

After a review of the additional evidence submitted since the 
August 1991 final decision, the Board finds that the veteran 
has failed to submit new or material evidence sufficient to 
allow reopening of his claim.  Essentially, what was missing 
at the time of the August 1991 decisions, and is currently 
lacking from the record, are medical opinions, supported by 
the medical evidence of record and a plausible rationale, 
that the appellant's arthritis of the knees was incurred in 
or aggravated by service.  In sum, the evidence submitted 
subsequent to the August 1991 rating decision fails to 
address the bases for the original denial of the veteran's 
claim.  Thus, as the evidence submitted is not "new and 
material" as contemplated by Section 3.156, it does not 
provide a basis to reopen the appellant's claims for service 
connection for arthritis of both knees.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence not having been submitted, the 
appellant's claim for service connection for arthritis of the 
knees has not been reopened and remains denied.  



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 


